Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Application filed 5/19/2021.
Claims 1-20 are pending for this examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches systems and methods for using an accelerator and allocating space in system memory for translating logical block address to physical block addresses, however, the prior art does not fairly teach or suggest, individually or in combination, a system and method for data reads in a host performance acceleration (HPA) mode at a host side where an extended device-specific data (Ext_CSD) register is used in a flash controller where host and flash controller communicate with each other in an embedded multi-media card (eMMC) protocol, and allocating space in system memory as a HPA buffer to store a plurality of first logical block addresses to physical block address mapping (L2P) entries from the flash controller that indicates which physical address user data corresponding to logical address the information is physical stored in a flash device when the Ext_CSD register indicates that HPA function is supported as claimed.  Examiner finds that prior art does mapping of physical to logical addresses in systems that include flash devices, but Examiner finds that the specific usage of an Ext_CSD register to indicate support for HPA functions which is then used to have system memory act as an HPA buffer to store the flash controller’s L2P mapping entries to be different from prior art systems.  The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaburaki et al. (US 2019/0235762) teaches a memory system where cache is used to store logical to physical address translation tables, wherein the system can utilize flash memory.
He et al. (US 2020/0319812) teaches a NVMe device with address space that is accessible by a virtualized execution environment where storage access commands are stored for RDMA operations with physical addresses mapping to logical addresses used by the virtual execution environment.
Matsushita et al. (US 10,120,601) teaches a storage system that utilizes a flash controller that includes logical to physical conversion tables. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183